
	
		II
		110th CONGRESS
		1st Session
		S. 1129
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 17, 2007
			Mr. Smith (for himself
			 and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to modify the definition of governmental plan with respect to Indian tribal
		  governments.
	
	
		1.Short titleThis Act may be cited as the
			 The Tribal Government Equality Act of
			 2007.
		2.Treatment of certain pension plans of
			 Indian tribal governments
			(a)In generalThe last sentence of section 414(d) of the
			 Internal Revenue Code of 1986 (definition of governmental plan) is amended to
			 read as follows: The term governmental plan includes a plan
			 established or maintained for its employees by an Indian tribal government (as
			 defined in section 7701(a)(40)), a subdivision of an Indian tribal government
			 (determined in accordance with section 7871(d)), an agency instrumentality (or
			 subdivision) of an Indian tribal government, or an entity established under
			 Federal, State, or tribal law which is wholly owned or controlled by any of the
			 foregoing..
			(b)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in section 906 of the Pension
			 Protection Act of 2006.
			
